Mr. Justice Audrey
delivered the opinion of the court.
The municipal court of Bayamón adjudged that Joaquin Rivera Martinez pay to Pedro F. Rodriguez the sum of $400 and on appeal therefrom to the district court September '25, 1928, was set for the trial de novo.
On that day the plaintiff and his witnesses appeared, but the defendant appeared only by his attorney who stated to the court that possibly his client and witnesses had hot appeared for trial because of the publication in the newspapers of a circular of the Attorney General ordering the continuance of trials until October because of the difficulties caused by the hurricane of September 13, 1928. He moved that the plaintiff be allowed to present his evidence and that the defendant’s evidence be heard on another day. The court denied the motion because at the end of September criminal cases would be taken up and the defendant moved for a continuance of the trial to the afternoon of that day, or the following, or any other, but the court ordered that the case be tried at once. This conduct of the court is alleged to be erroneous in the appeal from the judgment rendered against the defendant.
In view of the fact that it is judicially known that the *773hurricane of September 13, 1928, worked great injury to public and private property to such an extent that traffic on the highways was interrupted for several days; in view of the fact that it was admitted by the lower court that the newspaper La Democracia published three days before the trial of this case the circular referred to by the defendant, which reasonably might have induced the defendant to believe that the trial would not be held on September 25, and in view also of the fact that at the last moment motion was made for a.continuance of the trial to the afternoon of that day, we are of the opinion that under the circumstances the court abused its discretion in refusing a continuance of the trial and in ordering that the case be tried in the morning of the aforesaid day and on that ground its judgment must be reversed and a new trial ordered.